Citation Nr: 1043503	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of a 
right ankle injury, to include degenerative joint disease, 
currently 20 percent disabling. 

2.	Entitlement to an increased evaluation for residuals of 
Bennett's fracture of the left thumb with osteoarthritis, 
currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.    

The issue of entitlement to an earlier effective date for 
the increased evaluation for the right ankle disability 
was raised in the VA Form 9 filed in August 2006, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the claim.  

In a February 2008 VA Compensation and Pension Examination, the 
Veteran indicated that he was in receipt of Social Security 
Administration (SSA) Disability Benefits since 1993 for his 
hands, feet and a mental condition.  Where VA has actual notice 
of the existence of records held by SSA, which appear relevant to 
a pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  The medical documents pertaining to his SSA award 
have not been associated with the claims folder.  The possibility 
that SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, 
the Board concludes that a remand is necessary to obtain any SSA 
disability determination and medical records associated with the 
determination.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social Security 
Administration and request copies of any 
determinations and medical records used by 
that agency in making a determination on 
behalf of the Veteran for SSA benefits 
purposes.  Any such records received should 
be associated with the Veteran's claims 
folder.  If the search for such records has 
negative results, a statement to that effect 
should be placed in the Veteran's claims 
folder and the Veteran should be notified in 
accordance with 38 C.F.R. § 3.159.

2.	After completion of the above, and any 
other development deemed necessary, the RO 
should readjudicate the issues on appeal.  If 
the determinations remain unfavorable to the 
Veteran, the RO should issue a supplemental 
statement of the case that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



